IN THE COURT OF APPEALS OF IOWA

                                 No. 17-0315
                            Filed February 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LAURA ANN ALLEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Terry R. Rickers,

Judge.



      A defendant challenges her conviction for assault causing bodily injury,

contending she acted in self-defense. AFFIRMED.



      Jeremy L. Merrill of Lubinus Law Firm, PLLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                         2


TABOR, Judge.

       A jury found Laura Ann Allen guilty of assault causing bodily injury after

hearing evidence she repeatedly punched Alicia Wright in the face, splitting open

Wright’s upper lip and bruising her forehead. Allen argues the State failed to offer

sufficient evidence to rebut her claim of self-defense. Because the jurors were

entitled to sort through the varying versions of events, we decline to upend their

verdict.

       I.    Facts and Prior Proceedings

       Two couples, who had been close friends, started bickering over Facebook

and sending disparaging text messages to each other into the early morning hours

of November 5, 2016. One of the couples, Jeremy Moon and Alicia Wright, went

to the Pleasantville home of the other couple, Richard Heck and Allen, to “talk

things out.” Wright knocked at the door, and Heck came storming out, chest-

bumping Moon.

       According to the prosecution, Wright tried to get between the two men, and

Allen attacked her. When Allen pushed Wright against the car, Wright lost her

balance and fell to the ground. Heck eventually pulled Allen off Wright. When she

stood up, Wright realized her face was bleeding and she started shouting at Allen.

Meanwhile, Moon called 911 to report an assault in progress; loud yelling can be

heard in the background during his conversation with the dispatcher. While Moon

was on the phone, Allen started hitting Wright again.         Moon recalled Allen

launching three separate forays on Wright. Wright testified Allen hit her “more

times than [she] could count.”
                                          3


       Within two minutes of Moon’s 911 call, Pleasantville Police Chief Joe Mrstik

arrived at the “chaotic” scene. He saw Wright’s face “covered in blood” and offered

medical assistance. By contrast, the chief saw no injuries to Allen, but she did

have blood on her hands and arm. The chief asked Allen several times if she had

been assaulted, but she said she had not been. When explaining her fight with

Wright, Allen told Chief Mrstik: “I’m sick of her shit and I’m gonna beat her ass.”

Allen admitted punching Wright when they were pushed against the car and again

when they were down on the ground.

       The State charged Allen with assault causing bodily injury, a serious

misdemeanor, in violation of Iowa Code sections 708.1(2)(a) and 708.2(2) (2016).

She claimed self-defense. Moon, Wright, and several police officers testified for

the State. Allen did not testify but called two neighbors to support her justification

defense. The jury found Allen guilty as charged. The district court sentenced her

to ninety days in jail with all but three days suspended and placed her on probation

for one year. Allen appeals her conviction.

       II.    Standard of Review

       We review Allen’s challenge to the sufficiency of evidence for correction

of legal error. See State v. Shorter, 893 N.W.2d 65, 70 (Iowa 2017). We will affirm

the denial of a motion for judgment of acquittal if the trial record contains

substantial evidence supporting conviction. See id. We view the evidence in the

light most favorable to the State, and we indulge “all reasonable inferences that

may be fairly drawn from the evidence.” State v Howse, 875 N.W.2d 684, 688

(Iowa 2016) (quoting State v. Showens, 845 N.W.2d 436, 439 (Iowa 2014)). We

consider all evidence, both inclupatory and exculpatory. State v. Thomas, 561
                                               4


N.W.2d 37, 39 (Iowa 1997). “Evidence that raises only ‘suspicion, speculation, or

conjecture’ is not substantial evidence.” Id. (citing State v. Randle, 555 N.W.2d

666, 671 (Iowa 1996)).         When reviewing a self-defense claim, we also view

evidence in the light most favorable to the State. See State v. Elam, 328 N.W.2d

314, 319 (Iowa 1982).

       III.      Did the State Present Substantial Evidence Rebutting Allen’s
                 Claim of Justification and Supporting Her Conviction for
                 Assault Causing Bodily Injury?

       To convict Allen of this serious-misdemeanor assault offense, the jury was

required to find beyond a reasonable doubt the following elements:

       1.     On or about November 5, 2016, [Allen] assaulted[1] Alicia Wright. . . .
       2.     [Allen] had the apparent ability to do the act. . . .
       3.     [Allen] caused a bodily injury to Alicia Wright . . . .
       4.     [Allen] was acting without justification.

       The jury could infer Allen’s intent from her actions and the circumstances of

the encounter. See State v. Copenhaver, 844 N.W.2d 442, 452 (Iowa 2014).

       In addition, because Allen raised the issue of self-defense, the State also

had the burden to prove beyond a reasonable doubt that she was not justified in

her actions. See State v. Richards, 879 N.W.2d 140, 148 (Iowa 2016). The State

could meet that burden by providing any of the following facts: (1) Allen started or

continued the incident resulting in Wright’s injury; (2) Allen did not believe she was

in imminent danger of death or injury and that the use of force was not necessary




1
  The jury received an instruction defining assault as an act committed with “the specific
intent to cause pain or injury, result in physical contact which will be insulting or offensive,
or place another in fear of immediate physical contact which will be painful, injurious,
insulting or offense to another person when coupled with the apparent ability to do the
act.” See Iowa Code § 708.1.
                                         5


to save her; (3) Allen had no reasonable grounds for such belief; or (4) Allen used

unreasonable force. See id.

       On appeal, Allen does not contest any element of the serious-misdemeanor

assault. Rather, she focuses on the justification defense, insisting Wright was the

aggressor and Allen’s response was “reasonable under the circumstances.” In

support of her position, Allen showcases the testimony offered by her neighbors

who arrived just before the police. The two neighbors believed Wright initiated

contact with Allen by grabbing Allen’s hair.

       The jury was entitled to give less credence to the neighbors’ observations

than the testimony of Wright and Moon. See State v. Blair, 347 N.W.2d 416, 420

(Iowa 1984) (explaining jury is “at liberty to believe or disbelieve” witnesses). The

neighbors missed the beginning of the incident, arriving moments before police.

Plus, Allen’s admissions to Chief Mrstik corroborate Moon and Wright.

       A rational jury could have determined Allen initiated, or at least prolonged,

the physical confrontation that resulted in Wright’s injuries. Further, the State

presented substantial proof Allen neither subjectively believed she was in imminent

danger nor was such a belief reasonable. Allen used colorful language in telling

police she was fed up with Wright and wanted to harm her. Finally, even assuming

Allen believed she had to use force to escape Wright’s grip on her hair, the jury

could have determined the level of force employed—innumerable blows to Wright’s

face—was unreasonable under the circumstances. The State’s evidence was

sufficient to overcome Allen’s justification defense. We will not disturb the jury’s

verdict.

       AFFIRMED.